EXHIBIT 10.2

[LETTERHEAD OF SENETEK PLC]

June 10, 2003

 

Dr. Horst Wenck

Beiersdorf A.G.

Unnastrasse 48

Hamburg 20045

Germany

 

Dear Dr. Wenck:

 

We are very pleased to confirm the terms of the proposed collaboration between
Senetek PLC and Beiersdorf AG regarding Beierdorf’s evaluation of the use of
kinetin, zeatin and other cytokinins covered by Senetek’s issued international
and national patents for pharmaceutical, dermatological and cosmeceutical
applications, a current listing of which is attached to this letter, or any
patents covering such compositions or methods that may hereafter be licensed to
Senetek by a third party (subject to any limitations on sub-licensing that may
be contained in any such license) (collectively, the “Patents”).

 

1. Supply of Compounds. At its cost, Senetek will supply samples of kinetin,
zeatin and, subject to availability at commercially reasonable cost, other
cytokinin compounds of interest to Beiersdorf which are within the claims of the
Patents, in quantities reasonably requested by Beiersdorf, solely for purposes
of Beiersdorf’s evaluation and testing in accordance with this Agreement. If
Senetek determines that any such additional compounds are not available at
commercially reasonable cost, it shall so advise Beiersdorf which shall have the
option to defray such additional cost. Senetek shall assure that all compounds
delivered by it are of suitable purity for purposes of Beiersdorf’s evaluation
and testing, and shall provide assay reports thereon at the time of delivery. In
providing such materials, Senetek shall comply with all legislation and
regulations concerning shipment of substances by land, sea or air. Senetek also
shall provide to Beiersdorf all information in its possession or control
regarding the compounds supplied, including the results of any testing
theretofore performed by Senetek or by third parties under contract with or
otherwise for the benefit of Senetek (subject to any applicable confidentiality
limitations with such third parties).

 

2. Test Methodologies and Protocols. Senetek recognizes that Beiersdorf must be
free to develop its testing program and related methodologies and protocols as
its evaluations proceed, subject to the terms of this Agreement. Beiersdorf
shall provide Senetek with its plans of the in vitro, en vivo, in vivo and other
testing planned to be performed from time to time, and of the related
methodologies, in studying the anti-senescence activity, toxicity, stability and
other attributes of the compounds to be evaluated.

 

3. Conduct of Testing. At its cost, Beiersdorf shall conduct such testing and
shall obtain all approvals and consents required for the conduct of such testing
in accordance with the requirements of any institution at which such testing is
to be performed. Senetek recognizes that the initial testing of each compound
will be exploratory in nature to develop more definitive evaluative procedures,
and will not necessarily conform to good laboratory practices, but Beiersdorf
agrees that all testing pursuant to this Agreement shall be done in a
professional manner and in accordance with generally accepted research
practices.

 

4. Reports and Meetings. Beiersdorf shall furnish to Senetek periodic, timely
reports of all evaluation and testing performed and results obtained during the
period since the preceding report, including prompt interim reports in the event
of any material development. In addition, upon completion of testing of each
compound, Beiersdorf shall furnish to Senetek a report setting forth its
conclusions and indicating whether Beiersdorf wishes to enter into negotiations
for a license for use of the compound as described in paragraph 6 below. As
frequently as appropriate Beiersdorf shall conduct program review meetings at
Beiersdorf’s research facility between its researchers and representatives of
Senetek to discuss the progress of the program, address problems or concerns,
resolve questions and confirm future plans. Such reports shall be treated as
confidential information as provided in paragraph 9, provided that



--------------------------------------------------------------------------------

if Beiersdorf does not elect to enter into a license for the use of any compound
which is the subject of any such report, Senetek shall own such reports and the
laboratory and other records of evaluation and testing prepared by Beiersdorf as
provided in paragraph 3, and shall be entitled to use the same for its own
account in commercially developing such compound, and provided further that if
Beiersdorf does enter into a license for the use of any compound which is the
subject of any such report, Beiersdorf shall be entitled to use the same in
commercially developing such compound within the scope of such license and
Senetek shall be entitled to use the same in commercially developing such
compound outside of the scope of such license.

 

5. Program Completion. As part of each report referred to in paragraph 4,
Beiersdorf shall provide its estimate of the tests and time required for it to
complete its evaluation of the compounds then being evaluated, it being agreed
that Beiersdorf shall attempt to complete its evaluation of each compound within
six months of its receipt of such compound and related materials as provided in
paragraph 1, if consistent with the requirements of paragraph 3. It is agreed
that notwithstanding paragraph 10, any research that is ongoing on the date that
the term of this Agreement expires shall be completed as promptly as practical
consistent with the dictates of paragraph 3, and all of the terms of this
Agreement shall apply to any results of such evaluation notwithstanding the
expiration or termination of the term of this Agreement.

 

6. Licensing. Promptly following receipt by Senetek of any notification by
Beiersdorf as described in paragraph 4 that Beiersdorf wishes to enter into
negotiations for a license of any of the compounds that is has evaluated,
representatives of Senetek and Beiersdorf shall commence good faith negotiations
for a license thereof upon terms reflective of the commercial potential of such
compound and mutually acceptable to the parties. Unless otherwise mutually
agreed, any such license shall grant Beiersdorf exclusive rights for the life of
the related Patents (including any reissues, continuations in part or the like
which are entitled to the same priority dates as the Patents) and any new
patents filed in accordance with paragraph 7 below, to use such compound for
skin care, cosmetic and other so-called “cosmeceutical” products sold in the
“mass market” channel of distribution worldwide. The parties shall endeavor to
complete the negotiation and execution of such license within three months of
commencement of negotiations. In the event that, subsequent to the execution of
such license, Beiersdorf identifies other compounds covered by the Patents or
any new patents filed as provided in paragraph 7 which it wishes to license,
such additional compounds will be added to the existing license by an amendment
setting forth such terms applicable to exploitation of such compound as are
reflective of the commercial potential thereof and are mutually acceptable to
the parties.. In the event that, despite the parties’ good faith efforts, such a
license is not negotiated and executed within the three month period above
provided (or such longer period as the parties may mutually agree), Senetek
shall be entitled to negotiate with third parties for a license of rights to the
compound or compounds that were the subject of such negotiation, provided that
Senetek shall not enter into a license with such a third party on terms more
favorable to such third party than the terms finally offered by Senetek to
Beiersdorf in the course of their negotiations, without first offering
Beiersdorf a ten day period to execute such license upon such more favorable
terms. The parties agree that Beiersdorf shall not have any rights with respect
to any compound evaluated under this Agreement other than the rights provided
for in this Agreement, including without limitation any right to a license of
such compound beyond the field of use referred to above, provided that Senetek
agrees not to exploit or license any third party to exploit for pharmaceutical
purposes any such compound for which Beiersdorf is licensed hereunder in any
manner that would preclude or materially restrict exploitation of such compound
by Beiersdorf in the field of use referred to above.

 

7. Intellectual Property. In the event, and on each occasion, that Beiersdorf’s
evaluation and testing of compounds covered by this Agreement reveals an effect
of any such compounds that is not adequately covered by the Patents or any
patents theretofore issued as provided in this Section 7 and which merits patent
protection, the parties shall collaborate in the preparation of documents
required for the filing of patent applications on each such invention and each
such application shall include the names of those employees of the parties (as
co-inventors) who were responsible for the development of



--------------------------------------------------------------------------------

the invention. Senetek shall be the owner of such patents, and shall pay the
cost of preparing, filing, prosecuting and maintaining such patents in all
countries in which Senetek (and Beiersdorf if it is licensed thereunder) wishes
to obtain patent protection, provided that if Senetek declines to file in any
country in which Beiersdorf wishes patent protection, Beiersdorf shall pay such
costs and shall be entitled to a credit against future royalties for the amount
of such costs. Neither party shall make any publication with respect to any such
invention until such time as patent protection as above provided has been
obtained. Notwithstanding the foregoing, if any invention referred to above
involves both a composition evaluated by Beiersdorf under this Agreement and a
composition or process covered by a patent or patents heretofore acquired by or
licensed to Beiersdorf, then the parties shall jointly pay the costs of
preparing, filing, prosecuting and maintaining, and shall jointly own, any
patent with respect thereto, provided that if Beiersdorf is precluded from doing
so by the terms of any license or other contractual restriction, no patent shall
be applied for on such invention but the parties shall negotiate in good faith
for cross-licenses of their respective rights so as to permit exploitation of
such invention on commercially reasonable terms, if practicable.

 

8. Acknowledgement of Validity. In considereation of the rights granted to
Beiersdorf herein and of the delivery by Senetek of its confidential information
for purposes of Beiersdorf’s evaluation and testing of the compounds covered by
the Patents, Beiersdorf, for itself and its affiliates and their respective
directors, officers, employees and agents (collectively, “Representatives”)
hereby irrevocably acknowledges that the Patents and any patents issued as
provided in paragraph 7 are owned by Senetek and are in all respects valid and
enforceable, relinquishes all rights to dispute such ownership, validity and
enforceability, and covenants not to assert, either affirmatively or
defensively, that any of the Patents or such additional patents is not so owned
or is invalid or unenforceable in any respect, in any court or other proceedings
or before any patent office or tribunal whatsoever.

 

9. Confidentiality. The parties acknowledge that they are parties to a
Confidentiality and Non-Use Agreement dated September 18, 2002,, which shall
apply to the subject matter of this Agreement and accordingly is incorporated
herein by reference with the same force and effect as if the same were set forth
herein in full. In addition, except as otherwise provided in this Agreement, the
parties agree to treat as confidential, in accordance therewith, all information
concerning this Agreement and any and all information developed by either party
in the performance of this Agreement, provided that upon execution of this
Agreement the parties shall issue a joint press release in the form attached
hereto.

 

10. Term. This Agreement shall continue in effect for twelve (12) months from
the date of Beiersdorf’s acceptance hereof, unless sooner terminated by either
party on not less than three (3) months prior written notice, provided that
termination or expiration of the term of this Agreement shall not affect the
rights and obligations of the parties hereunder with respect to any events
during the term.

 

11. Indemnification; Governing Law and Dispute Resolution. Each party, on behalf
of itself and its affiliates (collectively, the “Indemnitor”) agrees to
indemnify and hold harmless the other party and its Representatives
(collectively the “Indemnitee”) from and against any and all loss, cost or
liability arising from any breach by the Indemnitor of any of its agreements or
obligations herein. This Agreement shall be governed by and interpreted in
accordance with the laws of California applicable to agreements made therein. In
the event of any dispute between the parties concerning the validity,
interpretation or performance of this Agreement which the parties are unable in
good faith to resolve within thirty days after notice by either party of such a
dispute, such dispute shall be referred for a final and binding decision by a
panel of three arbitrators appointed under and acting in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
“Panel”), such arbitration to be conducted in Napa, California, provided that in
an appropriate case either party may apply to any court of competent
jurisdiction for provisional injunctive relief pending the decision of the
Panel. The parties agree to abide by and execute the award of the Panel without
delay, and enforcement of such award may be applied for in any court of
competent jurisdiction.



--------------------------------------------------------------------------------

12. General.

 

  •   No Joint Venture. It is not the intent of the parties to form any
partnership or joint venture. Each party shall, in relation to its rights and
obligations hereunder, act as an independent contractor, and nothing herein
shall give either party the power or authority to act for, bind or commit the
other.

 

  •   No Assignment. Neither party may assign its rights or delegate its
obligations under this Agreement without the prior written consent of the other
party.

 

  •   Notices. Any notice required or permitted to be given hereunder shall be
given by certified mail or recognized express courier service with signature
required for delivery to the addresses of the parties set forth above, or to
such other address as either party may direct by notice to the other. All
notices shall be simultaneously given by facsimile transmission to such
facsimile numbers as the parties may from time to time direct.

 

  •   Time Periods. The time periods provided for herein during which either
party is permitted or required to take any action shall be tolled and extended
for such period of time, if any, as the other party is in breach of any of the
terms of this Agreement.

 

  •   Entire Agreement. This letter constitutes the sole and entire agreement
between the parties and supercedes any or all prior agreements or
understandings, written or oral. This Agreement shall not be deemed amended in
any respect unless such amendment is set forth in a written instrument
specifically amending this Agreement and signed by both parties. No failure by
either party to exercise, and no delay in exercising, any right hereunder shall
be deemed a waiver or relinquishment of such right.

 

If this letter correctly reflects the agreement between us, please sign and
return one copy of this letter.

 

Very truly yours, SENETEK PLC

By:

 

 

--------------------------------------------------------------------------------

   

Andreas O. Tobler

COO & MD Europe

 

Agreed and Accepted:

 

BEIERSDORF AG

           

By:

 

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

     

Name:

 

 

--------------------------------------------------------------------------------

Date:

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LIST OF SENETEK PATENTS

 

Patent No.


--------------------------------------------------------------------------------

   Issue Date


--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Expires


--------------------------------------------------------------------------------

5,151,425

   9/29/1992    Method/Comp For Treating Inflammation    6/20/2011

1,339,503

   10/21/1997    Ameliorating Effects of Aging    10/21/2016

5,021,422

   6/4/1991    Method/Comp for Treat Hyper Skin Diseases    6/4/2008

5,164,394

   11/17/1992    Method/Comp for Treat Hyper Skin Diseases    10/17/2009

250273

   1/28/1997    Method/Comp for Amel Adv Effects Aging    1/28/2012

666836

   7/9/1996    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

PI9107307

   10/31/2000    Method/Comp for Amel Adv Effects Aging    5/16/2011

2,108,369

        Method/Comp for Amel Adv Effects Aging    5/16/2011

ZL91104472

   11/27/1997    Method/Comp for Amel Adv Effects Aging    1/28/2006

0584068

   4/10/2000    Method/Comp for Amel Adv Effects Aging    5/16/2011

584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

935039

        Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

P69131692.9

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/29/2011

1715/91

        Method/Comp for Amel Adv Effects Aging    5/20/2007

98204

   2/12/1995    Method/Comp for Amel Adv Effects Aging    5/20/2010

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

3103375

   8/25/2000    Method/Comp for Amel Adv Effects Aging    5/16/2011

3103375

   8/25/2000    Method/Comp for Amel Adv Effects Aging     

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

PI9100865

   5/22/1991    Method/Comp for Amel Adv Effects Aging     

178834

   7/21/1995    Method/Comp for Amel Adv Effects Aging    5/22/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2007

238210

   3/4/1994    Method/Comp for Amel Adv Effects Aging    5/21/2007

247836

   8/8/1997    Method/Comp for Amel Adv Effects Aging    5/21/2007

304814

   2/22/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

42893

        Method/Comp for Amel Adv Effects Aging     

91120262

        Method/Comp for Amel Adv Effects Aging     

196660

   2/22/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/6/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

0584068

   10/16/1999    Method/Comp for Amel Adv Effects Aging    5/16/2011

076376

   5/23/1996    Method/Comp for Amel Adv Effects Aging    7/28/2011

727

        Method/Comp for Amel Adv Effects Aging    6/6/2011



--------------------------------------------------------------------------------

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011 Patent No.


--------------------------------------------------------------------------------

   Issue Date


--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Expires


--------------------------------------------------------------------------------

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2006

2107896

   5/16/1991    Method/Comp for Treat Hyper Skin Diseases    5/10/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

3103374

   8/24/2000    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

0584062

   1/7/1998    Method/Comp for Treat Hyper Skin Diseases    5/16/2011

5,371,089

   12/6/1994    Method/Comp for Amel Adv Effects Aging    12/6/2011

5,602,139

   2/11/1997    Method/Comp for Amel Adv Effects Aging    2/11/2008

5,614,407

   3/25/1997    Method/Comp for Amel Adv Effects Aging    3/25/2008